Citation Nr: 0526502	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  He served in Vietnam from September 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the 
Boston Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  On his 
substantive appeal, the veteran limited his appeal to the 
issue of service connection for PTSD.  Other issues have been 
listed in some documents, but a timely substantive appeal 
does not appear to be on file.  To the extent appellant 
desires consideration of other issues, he should raise 
specific claims at the RO.  The appeal herein is limited to 
the issue on the title page, which is the only issue fully 
developed and certified to the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam from September 1969 to 
November 1970 as a combat engineer with Company D, 4th 
Engineer Battalion.  The Company was principally based at 
Camp Radcliff, An Khe.  

2.  In the late 1970's, Camp Radcliff was subject to a sapper 
attack and a mortar attack.  The veteran was in Vietnam and 
stationed at that base during the time of the attacks.

3.  Although the veteran did not serve in combat during 
service, there is credible supporting evidence of a service 
stressor which has been linked to his current PTSD



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

VA is not required to provide assistance to a claimant, 
however, if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of March 2003, the RO 
advised the appellant of the criteria for claims for service 
connection for the PTSD, and provided him an opportunity to 
submit any evidence pertinent to the claim.  However, in view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  



II.  Background and Analysis

The veteran contends that he was exposed to several stressful 
events while serving in Vietnam and experienced the first 
symptoms of PTSD during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a psychosis to include 
schizophrenia is manifested to a degree of 10 percent within 
one year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).  

In this matter, the veteran has numerous current diagnoses of 
PTSD.  Examiners have related the current diagnosis to 
stressors initially incurred during the veteran's military 
service.  During an initial VA intake in March 2004, the 
veteran was diagnosed with PTSD.  The examiner noted that the 
veteran had a history of combat exposure in Vietnam and 
engendered feelings of fear, helplessness and horror.  
Currently, the veteran had recurring nightmares about 
Vietnam, and distress over reminders of Vietnam.  In 
addition, he avoided situations that remind him of war, 
public and social activities, blunted affect, and detachment 
from others.  

The question in this matter remains whether the veteran 
served in combat or whether his PTSD is due to a verifiable 
stressor.  

The veteran's DD-214 does not indicate that the veteran was 
the recipient of medal or awards denoting participating in 
combat.  His DA-Form 20 reflects that he served in Vietnam 
from September 1969 to November 1970.  He served with Company 
D, 4th Engineering Battalion, 4th Infantry Division.  His MOS 
was 12B20, combat engineering.  Service personnel records 
also reflect that he served as a shipping clerk.  The 
records, in an of themselves, do not note participation in 
combat and there is no other credible evidence that the 
veteran served in combat.  Accordingly, the Board finds that 
the veteran did not serve in a combat capacity in Vietnam.  

With respect to the stressors that purportedly led to the 
development of PTSD, the veteran alleged that he served at An 
Khe with Company D of the 4th Engineering Battalion.  He 
stated that his battalion was attached with the 3rd Infantry 
Brigade and would follow such from location to location.  He 
stated that the battalion was frequently fired upon while 
moving to new locations or clearing new landing zones.  He 
reported that his unit was ambushed on the road to Pleiku and 
Kontum in September 1970, during a mine sweeping operation, 
resulting in several deaths.  His stated that his unit was 
often under constant fire from enemy forces from small arms 
and mortar fire.  He stated that one of his friends committed 
suicide during service.  

The Center for Unit Records Research (CURR) indicated that 
research of Morning Reports did not note a suicide for any 
member of Company D, 4th Engineer Battalion.  Documents 
confirmed that the Battalion was stationed at Camp Radcliff 
in An Khe.  In August and October 1970, Camp Radcliff 
received incoming small arms and mortars.  The records also 
document that a convoy was attacked in October 1970 but did 
not document that the convoy ambushes or mine incident 
involved the 4th Engineer Battalion.  

Upon review of the evidence of record, the Board finds that 
there is evidence to corroborate the veteran's assertion that 
he was subject to small arms and mortar fire while serving in 
Vietnam.  While CURR does not verify the veteran's personal 
participation in attacks at the base, a recent court decision 
indicates that a rocket or mortar attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  One of the 
veteran's claimed Vietnam stressors includes rocket or mortar 
attacks while serving in An Khe.  Documents obtained from 
CURR verify episodes in late 1970 when the base was subject 
to small arms and mortar fire.  While, a number of the 
veteran's other claimed Vietnam stressors have not been 
verified, affording the veteran the benefit of the doubt, and 
in the spirit of the holding in Pentecost, supra, the Board 
finds there is sufficient credible supporting evidence of a 
PTSD-related stressor in Vietnam.

In sum, all elements for service connection for PTSD are 
established.  The Board concludes, with resolution of 
reasonable doubt in the appellant's favor, that PTSD was 
incurred in service, and service connection for such is 
granted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


